                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CAROL A. HALLER,                                        CASE NO. C18-0199-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   CRUISEPORT CURACAO CV, et al.,

13                             Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 16).
18   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
19   this action is DISMISSED with prejudice and without an award of costs or attorney fees.
20          DATED this 10th day of April 2019
21
                                                            William M. McCool
22                                                          Clerk of Court
23
                                                            s/Tomas Hernandez
24                                                          Deputy Clerk

25

26




     MINUTE ORDER
     C18-0199-JCC
     PAGE - 1
